Case 1:20-cv-01405-JPH-TAB Document 19 Filed 09/21/20 Page 1 of 3 PageID #: 81




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

WILL A JOHNSON,
     Plaintiff,
                                                     Case No. 1:20-CV-01405-JPH-TAB
v.
EQUITYEXPERTS.ORG
MIDWEST LLC, d/b/a EQUITY
EXPERTS,

       Defendant.

              DEFENDANT’S PRELIMINARY WITNESS & EXHIBIT LIST

       Defendant, EquityExperts.Org Midwest, LLC (“EEO”), through its counsel, Katrina M.

DeMarte, Esq., submits this Preliminary Witness & Exhibit List. Defendant reserves the right to

amend this list consistent with the Federal Rules of Civil Procedure, this Court’s Scheduling Order

and local practice guidelines. Additionally, Defendant reserves any and all objections that it may

have to the introduction of testimony from these or any other witnesses at trial of this matter.

Subject to and without waiving these reservations, Defendant states:

                              PRELIMINARY WITNESS LIST

       1.      Plaintiff, Will A. Johnson, who may be contacted through Plaintiff’s counsel.

       2.      Past and Present employees, agents and/or designated representatives of Defendant,

including, but not limited to Jacqueline Galofaro, who may be contacted through undersigned

counsel.

       3.      Past and present employees, agents and/or designated representatives of Cheswick

Place Homeowners’ Association.

       4.      Louis Schneider, Esq., 250 East Fifth, Street, Suite 440, Cincinnati, OH.




                                                1
Case 1:20-cv-01405-JPH-TAB Document 19 Filed 09/21/20 Page 2 of 3 PageID #: 82




        5.       Past and present employees, agents and/or designated representatives of entities

identified during depositions or in response to written discovery.

        6.       Persons identified during depositions or in response to written discovery.

        7.       Record keepers for any entities identified on any parties’ witness list.

        8.       Any and all witnesses listed on Plaintiff’s or any amendments thereto, whether or

not called at trial.

        9.       Any and all witnesses called for the purpose of laying a proper foundation, rebuttal

or authentication.

                                 PRELIMINARY EXHIBIT LIST

        1.       Balance ledger from Cheswick Place Homeowners’ Association regarding the

Plaintiff.

        2.       Correspondence to and from the Plaintiff.

        3.       Correspondence to and from Cheswick Place Homeowners’ Association regarding

the Plaintiff.

        4.       Correspondence from Louis Schneider regarding the Plaintiff.

        5.       Lien documents drafted by Louis Schneider.

        6.       Records of lien documents sent for recording against the subject property by Louis

Schneider.

        7.       Correspondence from any person or entity regarding the Plaintiff.

        8.       Account notes regarding the Plaintiff.

        9.       Documentation related to title and covenants for subject property.

        10.      All documentation identified during depositions or in response to written discovery.




                                                   2
Case 1:20-cv-01405-JPH-TAB Document 19 Filed 09/21/20 Page 3 of 3 PageID #: 83




       11.     Exhibits listed on Plaintiff’s or Defendant’s Witness List or any amendments

thereto, whether or not introduced at trial.

       12.     Any and all exhibits necessary to lay a proper foundation or for rebuttal

authentication and/or impeachment purposes.


Dated: September 21, 2020                             Respectfully submitted,

                                                      /s/ Katrina M. DeMarte
                                                      KATRINA M. DEMARTE (MI: P81476;
                                                      CO: 43135)
                                                      DEMARTE LAW, PLLC
                                                      39555 ORCHARD PL. #600;
                                                      NOVI, MI 48375
                                                      Tel: 313.509.7047
                                                      katrina@demartelaw.com
                                                      Counsel for Defendant


                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 21, 2020, I electronically served a copy of the forgoing
to all counsel of record.


                                               /s/ Katrina M. DeMarte, Esq




                                                 3
